DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 11, bottom paragraph, filed 04/12/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 3592412 A Glatfelter; Edward.

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the specified thickness,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the blade tip have convex profiles near the tip end, the blade tip have convex profiles near the tip end  that transition into concave profiles near the edge, the blade tip have convex profiles near the outboard end as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
3.	The disclosure is objected to because of the following informalities: 
E.  
Element 301 has two names, blade tip and a spar.
Amended specification paragraph [0052], element 902 has two names, blade tip and tip end.
Element 401 has two names, blade tip and rotor tip. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-,7,9,  15, 17- 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims not addressed below are rejected as being dependent upon a rejected base claim.
	

4.	Claim 1, line 5, recites the limitation “specific thickness” it is unclear what specific thickness it being referred to. Specific thickness is undefined by the specification or drawing, therefore examiner notes any thickness meets this limitation.
5.	Claims 5 and 6, line 2, recites the limitation “side of the blade tip have convex profiles near the tip end” the blade tip (elements 207, 401, 501, 301, 601, 706, 705, 710, 802, 902 in the specification) do not have a tip end (element 317 in the specification). The “tip end” element 317 is part of the blade span element 315 not part of the blade tip. 
6.	Claim 6, line 2-3, recites the limitation “first side and the second side of the blade tip have convex profiles near the tip end  that transition into concave profiles near the edge”. Concave profile only shown in on one side of figs. 8 and 9, elements 803b and 903b. therefore “first side and second side of the blade tip” are not shown or clear how they are concave. 
7.	Claims 9, 18 and 20 recite the limitation “the first side and the second side have profiles that minimize separation of the air flow” it is unclear what about the profile minimizes separation of air flow.
8.	Claim 6, line 2-3, recites the limitation “first side and the second side of the blade tip have convex profiles near the tip end  that transition into concave profiles near the edge”. Concave profile only shown in on one side of figs. 8 and 9, elements 803b and 903b. therefore “first side and second side of the blade tip” are not shown or clear how they are concave.
9.	Claim 15, line 2-3, recites the limitation “wherein the first side and the second side of the blade tip have convex profiles near the outboard end that transition into concave profiles near the edge  ”. Concave profile only shown in on one side of figs. 8 and 9, elements 803b and 903b. therefore “first side and second side of the blade tip” are not shown or clear how they are concave.
10.	Claim 17 recites the limitation “first and second sides have profiles that maintain laminar air
flow” it is unclear what about the profile maintains laminar air flow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190248472 Zipszer; Gábor, and further in view of US 10315760 B2 Bevirt; JoeBen et al.
11.	Regarding claim 1, Zipszer teaches claim 1, however Bevirt teaches, a proprotor assembly comprising: at least one rotor blade (fig, 3 element 108) that is selectively movable from an extended position to a folded position (abstract), Zipszer teaches the at least one rotor blade comprising: a blade span (fig. 4, element L) extending between a hub end (fig. 4, element 32) and a tip end (fig. 4, junction of region M and T) of the blade span (fig. 4, length L equal), the blade span having a specified thickness  at the tip end (fig. 3A shows a thickenss, fig. 4 shows IIIA located at tip end); and a blade tip (fig. 4, region T) attached to the tip end of the blade span (fig. 4, region T is attached at region M), the blade tip having at least two sides that are tapered together to an edge (fig. 2, sides are tapered to element 34 equal to edge), wherein a length of the blade tip from the tip end to the edge is a distance that is greater than half the thickness of the tip end (fig. 4, element T. sub. L, is greater than half, fig. 3A thickness).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blades taught by Zipszer with a folding position taught by Bevirt in order to attain a low drag profile. (Bevirt, col.4, lines 15-20).
12.	Regarding claim 2 Zipszer as modified teaches, the rotor blade of claim 1, wherein the length of the blade tip is a distance that is at least equal to the thickness of the tip end (fig. 2, L is greater than thickness in fig. 3A-3D).
13.	Regarding claim 3, Zipszer as modified teaches the rotor blade of claim 1, wherein the blade tip has a first side corresponding to the first side of the blade span, and a second side corresponding to the second side of the blade span (fig. 2, elements 40 and 42 equal to first and second sides).
14.	Regarding claim 4, Zipszer as modified teaches Zipszer as modified teaches the rotor blade of claim 3, however Bevirt teaches wherein the first side and the second side of the blade tip have convex profiles (fig. 4, element 108 has convex sides).
15.	Regarding claim 6, Zipszer as modified teaches, the rotor blade of claim 3, wherein the first side and the second side of the blade tip have convex profiles near the tip end  that transition into concave profiles near the edge  (see annotated fig. 2 convex regions transition into concave regions).
16.	Regarding claim 7, Zipszer as modified teaches, the rotor blade of claim 3, wherein the edge is offset from a centerline of the blade span (fig. 4, element 34 is offset).
17.	Regarding claim 9, Zipszer as modified teaches, the rotor blade of claim 3, Bevirt teaches wherein when the rotor blade is operating in a folded configuration (fig. 4), air flows over the first side and the second side in a direction generally parallel to a longitudinal axis of the rotor blade (fig. 4, element 108 is parallel with direction of flight), and wherein the first side and the second side have profiles that minimize separation of the air flow  from the blade tip.
18.	Regarding claim 10, Zipszer teaches claim 10, however Bevirt teaches a tiltrotor aircraft, comprising: a rotor system fig. 1, element 107) comprising at least one rotor blade that is selectively movable from an extended position to a folded position (fig. 2, element 108), Zipszer teaches having an outboard end (fig. 4, junction of region M and T); and a blade tip (fig. 4, region T) attached to the outboard end of the rotor blade (fig. 4, region T is attached at region M), the blade tip having at least two sides that are tapered together to an edge (fig. 2, sides are tapered to element 34 equal to edge), wherein a length of the blade tip from the outboard end to the edge is a distance that is greater than half the thickness of the outboard end (fig. 4, element T. sub. L, is greater than half, fig. 3A thickness).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blades taught by Zipszer with a tiltrotor aircraft taught by Bevirt in order to attain a low drag profile. (Bevirt, col.4, lines 15-20).



19.	Regarding claim 11, Zipszer as modified teaches, the tiltrotor aircraft of claim 10, wherein the length of the blade tip is a distance that is at least equal to the thickness of the outboard end (fig. 2, L is greater than thickness in fig. 3A-3D).
20.	Regarding claim 12, Zipszer as modified teaches, the tiltrotor aircraft of claim 10, wherein the blade tip has a first side corresponding to a first side of the rotor blade, and a second side corresponding to the second side of the rotor blade (fig. 2, elements 40 and 42 equal to first and second sides).
21.	Regarding claim 13, Zipszer as modified teaches, the tiltrotor aircraft of claim 12, however Bevirt teaches, wherein the first side and the second side of the blade tip have convex profiles (fig. 4, element 108 has convex sides).
22.	Regarding claim 16, Zipszer as modified teaches, the tiltrotor aircraft of claim 12, wherein the edge is offset from a centerline of the rotor blade (fig. 4, element 34 is offset).
23.	Regarding claim 17, Zipszer as modified teaches,	 the tiltrotor aircraft of claim 12, wherein the first side and the second side have profiles that maintain laminar air flow  from the outboard end to the edge (para 0039 edges 40 and 42).
24.	Regarding claim 18, Zipszer as modified teaches,	 the tiltrotor aircraft of claim 12, however Bevirt teaches, wherein when the rotor blade is operating in a folded configuration (fig. 4), air flows over the first side and the second side in a direction generally parallel to a longitudinal axis of the rotor blade (fig. 4, element 108 is parallel with direction of flight), and wherein the first side and the second side have profiles that minimize  separation of the air flow from the blade tip.
25.	Regarding claim 19, Zipszer teaches claim 19, however Bevirt teaches, a tiltrotor aircraft, comprising: a fuselage (fig. 1, element 101); a wing attached to the fuselage (fig. 1, element 103); a rotor system coupled to the wing and configured to move between a horizontal position and a vertical position during operation (fig. 1 and 2, element 107), the rotor system comprising two or more rotor blades operable to generate thrust when rotating and configured to move between an extended position and folded position (figs 3 and 4 element 108 blades extended and folded); furthermore Zipszer teaches, and blade tips attached to an outboard end of the rotor blades (para 0009 blade tip), the blade tips having two sides that taper together to an edge (fig. 2, sides are tapered to element 34 equal to edge), wherein a length of the blade tip from the outboard end to the edge is a distance that is greater than half the thickness of the outboard end (fig. 2, L is greater than thickness in fig. 3A-3D).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blades taught by Zipszer with a tiltrotor aircraft taught by Bevirt in order to attain a low drag profile. (Bevirt, col.4, lines 15-20).
26.	Regarding claim 17, Zipszer as modified teaches,	 the tiltrotor aircraft of claim 19, Bevirt teaches, wherein when the rotor blades are operating in a folded position (fig. 4), air flows over the first side and the second side in a direction generally parallel to a longitudinal axis of each rotor blade (fig. 4, element 108 is parallel with direction of flight), and wherein the first side and the second side have profiles that minimize separation  of the air flow from the blade tip.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642